Exhibit 10.1







THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

(HARVEST OIL & GAS, LLC)







This Third Amendment to Purchase and Sale Agreement is entered into and
effective the 18th day of February, 2008, and is by and among Barry Ray
Salsbury, Brian Carl Albrecht, and Shell Sibley (collectively, “Seller”),
Harvest Oil & Gas, LLC (“Company”), and Saratoga Resources, Inc. (“Saratoga”).




WHEREAS, Seller, Company, and Saratoga are parties to that certain Purchase and
Sale Agreement dated October 18, 2007 (as previously amended, the “PSA”); and




WHEREAS, the parties desire to further amend the PSA.




NOW THEREFORE, the parties hereby agree as follows:




1.

Unless otherwise indicated or defined herein, capitalized terms not defined
herein shall have the meanings attributed to them in the PSA.




2.

The PSA is hereby amended in all relevant places so that all milestones and
deadlines contemplated thereby are amended consistent with the attached closing
calendar.




3.

The Closing shall occur on or before February 29, 2008.  If, however, Buyer can
demonstrate by February 29, 2008 that it has secured the financing to fund the
purchase price, then Buyer shall have the right to extend the Closing Date until
March 7, 2008.




4.

From the Closing Date through the one year anniversary thereof, Buyer shall
cause the Company to operate the Company Properties as a reasonable and prudent
operator in order to maintain all Leases.  Without limiting the generality of
the foregoing, if a Lease is not producing in paying quantities, Buyer shall
cause the Company to initiate operations sufficient to maintain such Lease for
such one year period; provided, however, that nothing herein shall present Buyer
or Company from abandoning any Lease during such one year period based upon its
business judgment. Buyer shall not be entitled to assert or recover from or
against Seller, and Seller shall not have any obligation to indemnify, defend or
hold harmless Buyer, from or against any Damages incurred by Buyer, directly or
indirectly, by reason of or resulting from the termination of any Lease due to
Buyer’s failure to comply with or perform any of its obligations under this
Paragraph 4.




5.

In connection with the foregoing, and only in connection with the foregoing, the
PSA is hereby amended, but in all other respects all of the terms and conditions
of the PSA remain unaffected.




6.

This Third Amendment to Purchase and Sale Agreement may be executed in several
counterparts, and if fully executed shall constitute the agreement, binding upon
all the parties hereto, notwithstanding all the parties are not signatories to
the original and same counterparts.





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Third Amendment to Purchase
and Sale Agreement effective as of the date hereinabove set forth.




SARATOGA RESOURCES, INC.







By: /s/ Thomas F. Cooke

Name: Thomas F. Cooke

Title:   Chief Executive Officer







HARVEST OIL & GAS, LLC







By: /s/ Barry R. Salsbury

Name: Barry R. Salsbury

Title:   President







/s/ Barry Ray Salsbury

BARRY RAY SALSBURY







/s/ Brian Carl Albrecht

BRIAN CARL ALBRECHT







/s/ Shell Sibley

SHELL SIBLEY








2





